Title: From Thomas Jefferson to Parent, 14 June 1787
From: Jefferson, Thomas
To: Parent (Parant), M.



à Paris ce 14me. Juin 1787.

Si vous croyez, Monsieur, que le vin de Voulenayé et le vin de Meursault de la qualité nommée Goutte d’or peuvent etre transportés à Paris pendant les chaleurs actuelles, je vous prierai de m’envoyer une feuillette de chacune de ces deux especes, en bouteilles, des meilleures crues, et de la recolte qui est la meilleure pour etre bu le moment actuel. Vous aurez la bonté de m’indiquer la personne auquel je pourrai faire toucher le montant, ce que je ferai le moment que vous me la ferez connoitre. Il faudra m’avertir un peu en avance de l’arrivée des vins, afin que je peux faire prendre les arrangemens necessaires au bureau de la douane de  Paris. Je vous prierai de faire cette expedition sans perte de tems, les vins etant destinés pour le moment actuel. Il n’y a que trois jours que je suis de retour de ma voyage. J’ai l’honneur d’etre avec des sentimens d’estime tres distingués, Monsieur, votre très humble et très obeissant serviteur,

Th: Jefferson


P.S. Mettez sur toutes les lettres de voiture &c. que ce sont des Vins ordinaires, et si le voiturier consentiroit d’entrer Paris par la grille des champs elysées, ce me donneroit moins d’embarras, parce que ma maison touche à cette grille-la. C’est la partie de Paris la plus eloignée de vous, ainsi vous aurez la bonté d’arranger avec le voiturier combien il faudra lui payer d’extraordinaire pour ça.

